2019 UT App 193



               THE UTAH COURT OF APPEALS

                        STATE OF UTAH,
                          Appellee,
                              v.
                    SETH GORDON PETERSON,
                          Appellant.

                            Opinion
                        No. 20180369-CA
                    Filed November 29, 2019

           Seventh District Court, Price Department
             The Honorable George M. Harmond
                        No. 161700479

             Robert A. Oliver, Attorney for Appellant
        Sean D. Reyes and Lindsey L. Wheeler, Attorneys
                         for Appellee

     JUDGE KATE APPLEBY authored this Opinion, in which
JUDGES MICHELE M. CHRISTIANSEN FORSTER and JILL M. POHLMAN
                        concurred.

APPLEBY, Judge:

¶1    Seth Gordon Peterson killed his mother (Mother) and
brother (Brother) and appeals his conviction for the aggravated
murder of Brother. Peterson presented a voluntary intoxication
defense at trial claiming he did not intentionally kill Mother or
Brother because he had experienced psychosis from
methamphetamine use and therefore could be convicted only of
manslaughter for each killing. He contends the jury accepted this
defense as to Mother but not Brother and therefore reached an
inconsistent verdict. We affirm.
                           State v. Peterson


                          BACKGROUND

¶2     Peterson lived on a farm in central Utah with his two
uncles. They used methamphetamine together “religiously every
day.” Peterson denied using methamphetamine the day of the
killings, but later claimed he did and suffered from
methamphetamine psychosis.

¶3      The day before the homicides, Peterson and one of his
uncles (Uncle C) drove to Salt Lake City, Utah to purchase
drugs. During the drive Uncle C said Peterson told him “an
entity . . . offered [Peterson] mortality on this earth if [he] were to
offer up one of [his] brothers’ limbs or lives” and that Brother
was “a leader of all demons.” Uncle C asked Peterson if he told
the entity “no,” but Peterson did not respond. The next morning
on their way home, Peterson told Uncle C he did not want to use
drugs anymore and asked for help.

¶4     Once they arrived home, Peterson was “clearly
disturbed” and “very upset.” He told his other uncle (Uncle J)
that he would kill Brother that day. Peterson then told Uncle J
about the “entity” who told him “he would receive the ultimate
power” if he killed Brother.

¶5      Later that day, Peterson called 911. He told the dispatcher
that he felt like his “life [was] in danger” and that he needed
help immediately. The dispatcher asked if anyone had a weapon
or had taken any drugs, and Peterson told her there were
weapons. When asked whether the weapon was a gun, Peterson
refused to answer any additional questions. The dispatcher told
Peterson she needed to make sure the responding officers were
safe, and he told her that “they may not be.” He insisted he
needed assistance but never told the dispatcher what was
wrong. In the background of the call, Peterson can be heard
telling Uncle J he called the police because he did not feel safe
and he was scared for his life. Uncle J told Peterson he was



20180369-CA                       2                2019 UT App 193
                         State v. Peterson


acting “insane,” and in response, Peterson attempted to “cancel”
the 911 call because everything was “alright.” The dispatcher
told Peterson she could not cancel the call. Peterson hung up on
her.

¶6     Police officers responded to the residence and Uncle J
informed them that Peterson intended to “kill [Brother] that
day.” An officer spoke with Peterson, who was showing signs
of “obvious paranoia” but not intoxication. The officer reported
that Peterson came “back to reality quite a few times and he
was calm” and overall was “very nice” and “cordial.” The
officer repeatedly asked Peterson if he had been using
methamphetamine, and Peterson denied doing so. The
officers unloaded all the guns on the property, including
Peterson’s and Uncle C’s rifles. They contacted Mother, and
she agreed to come over to look after Peterson. The officers left
the house and Mother and Brother arrived about forty minutes
later.

¶7      When Mother and Brother arrived, Peterson greeted them
as if “everything was normal.” Soon after they arrived, Uncle C
decided to go look for a wounded deer he saw on the farm.
Mother and Peterson went with him, while Brother and Uncle J
remained at the house. Peterson watched Uncle C load his rifle
and then got his own rifle.

¶8     Uncle C, Mother, and Peterson left on an all-terrain
vehicle to go look for the deer. They drove to a field and
separated to look for it. Uncle C went one way while Mother
and Peterson went another. Uncle C overheard the other
two briefly argue. Mother tried to take Peterson’s rifle, but he
pushed her away. Next, Uncle C heard Peterson yell, “[N]o
you’re not” followed by the sound of a gunshot and a
“horrifying scream.” Uncle C saw Mother running down the hill
with her face “all red.” He heard Mother “making a noise . . . like
her larynx had gotten blown out.” She “squeal[ed] . . . like a pig”



20180369-CA                     3               2019 UT App 193
                         State v. Peterson


and Peterson made a similar noise while “laughing” and
“mocking” her.

¶9     Uncle C approached Mother and noticed her “face was . . .
gone.” He yelled to Peterson, “[W]hat did you do to your
mom?” to which Peterson responded, “I shot her in the fucking
face.” Next, Uncle C saw Brother driving toward them, but his
truck got stuck in a ditch near Mother. Peterson reloaded his rifle
and shot Mother in the back. Peterson then approached Brother,
who was sitting in the truck, and shot him in the face. Peterson
pulled Brother’s body from the truck and drove the truck out of
the ditch. He returned to Brother’s body, rifled through Brother’s
pockets, took twenty dollars, and left the body in the ditch.
Peterson then fled in the truck.

¶10 Peterson returned to the house and encountered the
owner (Owner) of the farm. Peterson calmly explained that he
needed help burying “two bodies” and that he “just killed two
demons.” Owner told Peterson he would help if Peterson gave
him his gun. Owner’s cellphone rang, startling Peterson, who
pointed his rifle at Owner’s chest and “motion[ed] towards the
trigger.” Owner grabbed the rifle and hit Peterson with it.
Peterson ran to Owner’s truck and retrieved a crowbar. Owner
called 911 and put the phone in his pocket as Peterson lunged at
him with the crowbar. Peterson struck Owner with the crowbar
“eight to fifteen times,” and Owner thought Peterson was
“trying to kill” him. Peterson eventually “got tired” and drove
off.

¶11 The first officers to arrive at the scene saw Peterson
driving erratically down the street. The officers tried to pull
Peterson over, but he kept driving, which triggered a high-speed
chase. Peterson was driving “very fast,” weaving in and out of
lanes. He threw glassware, a backpack, and a duffel bag out the
truck window. Eventually he veered off the road and crashed.




20180369-CA                     4               2019 UT App 193
                         State v. Peterson


He ran up a hill, but was pursued by officers who caught and
arrested him.

¶12 Shortly after his arrest, Peterson admitted he “killed [his]
family.” He was transported to a hospital where he claimed he
used methamphetamine that day. 1 He was later released from
the hospital and booked into jail.

¶13 Peterson spoke to several family members the next day.
They believed Peterson’s drug use caused him to kill Mother and
Brother. One of his brothers told him “[R]emember in your legal
defense, that, you know, you had no clue, like you honestly
thought [Mother and Brother] were the devil . . . because you can
claim insanity, not that you are insane right now, but when you
were on drugs . . . it does that to you sometimes.”

¶14 The next day, a detective (Detective) interviewed
Peterson. Peterson told Detective he had been using
methamphetamine prior to and on the day of the homicides. He
said he had not slept for four days before the homicides.
Peterson explained that while he was buying drugs in Salt Lake
City he began experiencing hallucinations and felt he was being
followed. He said it may have just been “paranoia from using
the drug” or it “may have been something else.” Peterson told
Detective that on the return drive from Salt Lake City he felt
“paranoid” about police “and other people” following them and
felt his life was in danger before they reached home. Once back
at the house, he called the police because he still felt “unsafe.”

¶15 Peterson explained that once Mother and Brother arrived,
they “didn’t seem like they were themselves,” as if they were
“artificial bodies with artificial minds.” He explained Mother
tried to help him calm down but he saw her “face deform”; at


1. Peterson’s blood tested positive for amphetamines.




20180369-CA                     5              2019 UT App 193
                         State v. Peterson


that point he knew she was “an artificial intelligence” and he
“had to destroy her” and Brother “because they were both
[S]atan.” Peterson explained, “And so I shot her.” He said she
screamed “and it sounded like a demon,” which confirmed he
had done the right thing.

¶16 Next, Peterson explained that Brother appeared a short
time later but did not seem like himself so he shot Brother too.
He told Detective that he “didn’t feel like he gave [Brother]
much of a chance.” He stated that he had a brief exchange of
words with Brother and asked him who he was. Brother
responded, “Well, I’m your brother who you grew up with,” and
then Peterson shot him. Peterson explained he stole the twenty
dollars from Brother because he knew Brother “wouldn’t need it
[since] he was dead.”

¶17 Peterson was charged with attempted aggravated
murder, aggravated robbery, failure to respond to an officer’s
signal, and two counts of aggravated murder. At the close of the
State’s evidence at trial, Peterson moved for a directed verdict,
arguing insufficient evidence supported finding that he acted
intentionally and knowingly when he killed Mother and Brother.
The court denied the motion.

¶18 Peterson’s theory at trial was that he committed the
murders while experiencing methamphetamine psychosis and
therefore could be convicted only of manslaughter—not
aggravated murder. He called a mental health counselor as an
expert witness who described the possible side-effects of using
methamphetamine, including methamphetamine psychosis. The
counselor testified that visual hallucinations are rare when one is
under the influence of methamphetamine, but if they occur, they
are usually “very fleeting” and unclear. For example, an
individual might see a human’s face distort into a dog’s face and
then back to a human’s within a short time. The counselor




20180369-CA                     6               2019 UT App 193
                         State v. Peterson


concluded methamphetamine psychosis is rare but could affect a
person’s ability to form mens rea. 2

¶19 Uncle J testified that Peterson was not himself on the day
of the killings. He explained that Peterson had “a feeling of
wanting to kill [Brother] in the past” and had been fighting that
feeling. Uncle C testified he believed Peterson was “possessed”
on the day in question, but also that Peterson “knew what he
was doing.”

¶20 The jury found Peterson guilty of aggravated murder for
killing Brother and manslaughter for killing Mother. 3 After trial,
Peterson moved to arrest judgment on the aggravated murder
conviction. He argued that the aggravated murder conviction
was inconsistent with the manslaughter conviction. He
contended the jury “was convinced that [Peterson] was
voluntarily intoxicated when he killed [Mother], but not
convinced that [Peterson] was voluntarily intoxicated when he
killed [Brother].” And because the killings happened so close in
time, the verdict did not make sense and should be set aside. The
district court denied the motion, explaining that a claim of
inconsistency alone is insufficient to overturn a verdict and that
Peterson did not make a showing of an additional error to
overturn it. The court concluded there was no evidence to show
the jury committed an error and sufficient evidence supported
the convictions.

2. Mens rea is “[t]he state of mind that the prosecution, to secure
a conviction, must prove that a defendant had when committing
a crime.” Mens rea, Black’s Law Dictionary (11th ed. 2010).

3. The jury also found him guilty of attempted aggravated
murder, aggravated robbery, and failure to respond to an
officer’s command, but Peterson does not appeal these
convictions.




20180369-CA                     7               2019 UT App 193
                         State v. Peterson


¶21 The district court sentenced Peterson to one to fifteen
years in prison for the manslaughter conviction and twenty-five
years to life for the aggravated murder conviction, ordering each
sentence to run concurrently. 4 Peterson appeals.


             ISSUE AND STANDARD OF REVIEW

¶22 Peterson argues the district court erred in denying his
motion to arrest judgment after the jury reached an allegedly
inconsistent verdict. We review inconsistency challenges to jury
verdicts “in the light most favorable to the verdict and will not
overturn a jury’s verdict of criminal conviction unless reasonable
minds could not rationally have arrived at a verdict of guilty
beyond a reasonable doubt based on the law and on the
evidence presented.” State v. LoPrinzi, 2014 UT App 256, ¶ 11,
338 P.3d 253 (quotation simplified).


                           ANALYSIS

¶23 Peterson argues the district court erred in denying his
motion to arrest judgment after the jury reached an allegedly
inconsistent verdict. He contends the jury could not reasonably
convict him of aggravated murder for killing Brother when it
presumably believed his voluntary intoxication defense and
convicted him of manslaughter for killing Mother. He argues the
verdict was unreasonable because of the short time interval
between the killings.




4. He was also sentenced to six years to life on the attempted
aggravated murder conviction, five years to life for the
aggravated robbery conviction, and zero to five years for his
failure to respond to an officer’s command conviction.




20180369-CA                     8              2019 UT App 193
                         State v. Peterson


¶24 This court will not reverse a conviction on an inconsistent
verdict challenge unless “reasonable minds could not rationally
have arrived at the verdict of guilty beyond a reasonable doubt
based on the law and on the evidence presented.” State v.
LoPrinzi, 2014 UT App 256, ¶ 30, 338 P.3d 253 (quotation
simplified). In other words, “so long as sufficient evidence
supports each of the guilty verdicts, state courts generally have
upheld the convictions.” State v. Cady, 2018 UT App 8, ¶ 32, 414
P.3d 974 (quotation simplified). This is “because appellate courts
have always resisted inquiring into the jury’s thought processes
and deliberations,” id. (quotation simplified), and have
recognized that a jury may have arrived at an inconsistent
verdict “through mistake, compromise, or lenity,” LoPrinzi, 2014
UT App 256, ¶ 30 (quotation simplified).

¶25 Although we can conceive of several scenarios under
which the verdicts were not inconsistent, we assume without
deciding that the aggravated murder conviction for killing
Brother and the manslaughter conviction for killing Mother are
inconsistent. But we conclude sufficient evidence supports the
aggravated murder conviction. 5

¶26 Peterson claims insufficient evidence supports the jury’s
verdict finding that he “intentionally or knowingly” caused
Brother’s death. Utah Code Ann. § 76-5-202(1) (LexisNexis Supp.
2019). Peterson also advanced a voluntary intoxication defense,
which required the jury to decide whether his
methamphetamine use created reasonable doubt as to whether
he intentionally or knowingly killed Mother and Brother. Utah
Code Ann. § 76-2-306 (2017). Ample evidence supports the
theory that Peterson acted intentionally and knowingly when he
killed Brother and that he was not “so intoxicated that he was

5. Peterson does not challenge the sufficiency of the evidence for
his manslaughter conviction.




20180369-CA                     9              2019 UT App 193
                         State v. Peterson


incapable of forming the requisite mental state for [aggravated
murder].” Honie v. State, 2014 UT 19, ¶ 50, 342 P.3d 182.

¶27 For example, Peterson disclosed to several people before
the killings that he wanted to kill Brother. Specifically, he told
his uncles that “entities” offered him “ultimate power” if he
killed Brother. This evidence demonstrates that Peterson formed
the intent to kill Brother prior to the killings.

¶28 Also, the rifle Peterson used required him to “lift the bolt,
pull it back, push it forward, and then lower the bolt” each time
he fired. Peterson shot Mother twice, once in the face and once in
the back to “end her suffering,” and he said he knew he was
killing a human when he shot Mother the second time. Peterson
then reloaded his rifle and shot Brother in the face at point-blank
range. After shooting Brother, Peterson dumped the body out of
the truck and tried to drive away, returning to the body to take
money from Brother’s wallet because, according to him, Brother
“wouldn’t need it [since] he was dead.” This evidence shows not
only did enough time elapse between the killings for him to form
the requisite intent to kill Brother, but also that he recognized he
was killing human beings.

¶29 Finally, Peterson drove away in the truck and fled from
the police. When he was arrested, one of the first statements he
made was “I killed my family.” Regardless of the weight the jury
may have given his voluntary intoxication defense, we conclude
“some evidence exists” from which the jury could determine
Peterson intentionally or knowingly killed Brother. State v.
Montoya, 2004 UT 5, ¶ 29, 84 P.3d 1183 (quotation simplified). As
Peterson’s    own      expert   testified,   hallucinating     from
methamphetamine is “rare” and when it does occur, it is
typically short-lived and the hallucinations are not vivid or clear.

¶30 We conclude the above, taken together, is sufficient
evidence to support Peterson’s aggravated murder conviction.



20180369-CA                     10               2019 UT App 193
                         State v. Peterson


See Neff v. Neff, 2011 UT 6, ¶ 49, 247 P.3d 380 (“[W]ith regard to a
claim that a jury verdict is internally inconsistent, we resolve any
inconsistency in favor of giving effect to a jury verdict.”).


                         CONCLUSION

¶31 The district court did not err in denying Peterson’s
motion to arrest judgment because sufficient evidence supports
his aggravated murder conviction for killing Brother.
Accordingly, we affirm.




20180369-CA                     11               2019 UT App 193